PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,879,428
Issue Date: 29 Dec 2020
Application No. 13/474,658
Filing or 371(c) Date: 17 May 2012
Attorney Docket No. 10829-9067.US00

:
:
:	DECISION ON PETITION
:
:
:



This redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705(b) (“Request”) on March 1, 2021, which requests the United States Patent and Trademark Office (“USPTO” or “Office”) adjust the PTA from fifty-four (54) to one hundred seventy-four (174) days.  The USPTO’s redetermination of the PTA indicates the correct PTA is one hundred seventy-four (174) days. 

The petition is GRANTED.  

Relevant Procedural History

On December 29, 2020, the above-identified application matured into U.S. Patent No. 10,879,428 with a revised patent term adjustment of 54 days.  On Monday, May 1, 2021, applicant timely filed the present petition, accompanied by the required $210 fee, arguing for a PTA of 174 days.


Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 
	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 294 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 112 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
352 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 54 days (294 days of A Delay + 112 days of B Delay + 0 days of C Delay - 0 days of Overlap - 352 days of Applicant Delay).

Applicant argues that the patent term adjustment indicated in the patent is incorrect and should be recalculated. The Request asserts the Office improperly calculated the period of Applicant Delay.  The Request asserts no reduction, not a 120 day period of reduction, is warranted under 37 CFR 1.704(b) in connection with the filing of a reply on  September 2, 2015 because the reply was timely filed relative to the preceding Office action, a non-final Office action, mailed June 2, 2015.  The Request argues the period of Applicant Delay is 232 (6 + 29 + 26 + 32 + 62 + 28 + 38 + 11) days. The Request asserts the PTA is 174 days (294 days of A Delay + 112 day of B Delay + 0 days of C Delay - 0 days of Overlap - 232 days of Applicant Delay).

The Office concurs that no reduction, not a 120 day period of reduction, is warranted under 37 CFR 1.704(b) in connection with the filing of a reply on September 2, 2015 because the reply was timely filed relative to the preceding Office action, a non-final Office action, mailed June 2, 2015.  The Office finds the period of Applicant Delay is 232 (6 + 29 + 26 + 32 + 62 + 28 + 38 + 11) days.  Therefore, the correct PTA is 174 days (294 days of A Delay + 112 day of B Delay + 0 days of C Delay - 0 days of Overlap - 232 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 294 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 294 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 112 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 112 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.


Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.  

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 352 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 232 days. 

The Request asserts no reduction, not a 120 day period of reduction, is warranted under 37 CFR 1.704(b) in connection with the filing of a reply on September 2, 2015.  The Office concurs.

37 CFR 1.704(b) provides:

With respect to the grounds for adjustment set forth in §§ 1.702(a) through (e), and in particular the ground of adjustment set forth in § 1.702(b), an applicant shall be deemed to have failed to engage in reasonable efforts to conclude processing or examination of an application for the cumulative total of any periods of time in excess of three months that are taken to reply to any notice or action by the Office making any rejection, objection, argument, or other request, measuring such three-month period from the date the notice or action was mailed or given to the applicant, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request and ending on the date the reply was filed. The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph.

Turning to the specifics of the case:  A non-final Office action was mailed on June 2, 2015. On September 2, 2015, applicant filed an amendment in response. As the September 2, 2015 reply was filed within 3 months of the mail date of the June 2, 2015 non-final Office action, no reduction is warranted under 37 CFR 1.704(b).

The 120 day period of reduction has been removed. 


The period of Applicant Delay is is 232 (6 + 29 + 26 + 32 + 62 + 28 + 38 + 11) days.


Conclusion

The Request asserts the period of Applicant Delay is 232 days, and the correct PTA is 174 days (294 days of A Delay + 112 day of B Delay + 0 days of C Delay - 0 days of Overlap - 232 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 232 days. Therefore, the correct PTA is 174 days (294 days of A Delay + 112 day of B Delay + 0 days of C Delay - 0 days of Overlap - 232 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one hundred seventy-four (174) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy-four (174) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction